DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
`	Applicant’s amendment and response to restriction requirement of 7/6/22, are entered.
	Claims 12 and 15 are amended.
	Claims 14 and 45 are canceled.
	Claims 9-12, 15-17, 20-22, 26, 29, 30, 35, 38, 46-53 are presently pending.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 14 and 45, all rejections/objections thereto, are withdrawn.

Election/Restrictions
Applicant’s election of Group V, as in present Claims 9, 12, 15-17, 20-22, and 46-53 in the reply filed on 12/6/21 was previously acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10, 11, 26, 29, 30, 35, 38, and 53 remain withdrawn as being drawn to non-elected inventions/species.
	Claims 9, 12, 15-17, 20-22, and 46-52 are presently considered, with respect to the species elected (viral vector, Cpfl and D-loop (in combination with the now claimed F-loop).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In light of the amendment, the rejections of Claims 9, 12, 14-17, 21, 22, 46-49, 51, and 52 under 35 U.S.C. 103 as being unpatentable over WO 2015/071474 A2 to CRISPR THERAPEUTICS AG (hereinafter “CRISPR AG”); U.S. Patent Application Publication No. 2015/0361450 A1 to Tarassov, et al., are withdrawn.
To wit, Tarassov makes clear the use of both the D-loop and F-loop together, is not desired (paragraph 42).
 
In light of the amendment, the rejections of Claims 9, 12, 14-17, 20-22, 46-49, 51, and 52 under 35 U.S.C. 103 as being unpatentable over WO 2015/071474 A2 to CRISPR THERAPEUTICS AG (hereinafter “CRISPR AG”); U.S. Patent Application Publication No. 2015/0361450 A1 to Tarassov, et al. as applied to claims 9, 12, 14-17, 21, 22, 46-49, 51, and 52 above, and further in view of CN 105602935 to Nie Ling Yun, are withdrawn.
The rejection is withdrawn for the same reasons as the base 103 rejection (SUPRA).

In light of the amendment, the rejections of Claims 9, 12, 14-17, 21, 22, and 46-52 under 35 U.S.C. 103 as being unpatentable over WO 2015/071474 A2 to CRISPR THERAPEUTICS AG (hereinafter “CRISPR AG”); U.S. Patent Application Publication No. 2015/0361450 A1 to Tarassov, et al. as applied to claims 9, 12, 14-17, 21, 22, 46-49, 51, and 52 above, and further in view of CN 105602993 to Shanghai Sai, are withdrawn.
The rejection is withdrawn for the same reasons as the base 103 rejection (SUPRA).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12, 15-17, 20-22, and 46-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are drawn to the use of a D-loop and an F-loop, attached to an sgRNA.  The purpose is for targeting the mitochondria for CRISPR editing, as seen by the specification.
The D loop and F loop are both defined in sequence, as seen Figure 2A.
D loops are also known in the art as being present in the human 5S rRNA (e.g., Smirnov, et al. (2008) “Two distinct structural elements of 5S rRNA are needed for its import into human mitochondria”, RNA, 14(4): 749-59, Figure 1 (of record)).
	However, it should be noted that the D loops provided and art D loops have distinct sequences, and the 5S rRNA has no F loop.
	Looking further, it is clear that Applicant’s LDF sequence, while providing unexpectedly large import to the nucleus, zDF did not (e.g., paragraph 18 and Figure 8).  In this, the sgRNA is attached in a mitoloop addition to the sgRNA (Figure 2B).  Such is to provide minimal interference with binding of the endonuclease molecule, while still allowing targeting (e.g., Figure 2B and paragraph 282).  Thus, it is important that the design of the targeting region do not interfere with the Cas9 binding.  Applicant proposes to further explore various mutations and forms for targeting (e.g., p. 283).
	Moreover, it is noted that changes made, anywhere that affect the conformation, may also have strong affects on import capacity (e.g., Smirnov, p. 725, col. 1).     
	Therefore, given the lack of description of which structures may be utilized, the showing that LDF works, while ZDF does not, and several other structures do not, in the context of the mito-loop design, and further lack of instruction of how the mitoloop may be modified to not interfere, but allow targeting, the Artisan would not have been aware of Applicant to have been in possession of more than mito-loops containing the LDF structure provided by Applicant.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633